 


109 HCON 249 IH: Supporting the goals and ideals of National Alcohol and Drug Addiction Recovery Month.
U.S. House of Representatives
2005-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 249 
IN THE HOUSE OF REPRESENTATIVES 
 
September 22, 2005 
Ms. Harris (for herself and Mr. Ramstad) submitted the following concurrent resolution; which was referred to the Committee on Government Reform
 
CONCURRENT RESOLUTION 
Supporting the goals and ideals of National Alcohol and Drug Addiction Recovery Month. 
 
Whereas 22,000,000 people in the United States are addicted to drugs or alcohol;  
Whereas 63 percent of Americans say that drug or alcohol addiction has had an impact on their lives either through personal addiction or the addiction of a friend or family member;  
Whereas drug and alcohol addiction affect Americans of every demographic;  
Whereas the National Institute on Drug Abuse estimated that drug, tobacco, and alcohol addiction costs the United States over $484,000,000,000 per year in social costs including drug-related crime, health care, lost job productivity, accidents, and premature death, and this sum is greater than the amount budgeted in 2004 for the Departments of Defense, Energy, Homeland Security, Justice, and Labor combined;  
Whereas each dollar invested in drug and alcohol treatment saves nearly 12 dollars in reduced drug-related crime, criminal justice, and health care costs;  
Whereas over 20,000,000 Americans in need of treatment have not received it;  
Whereas treatment for addiction is as effective as treatments for other chronic medical conditions, such as diabetes and high blood pressure;  
Whereas National Alcohol and Drug Addiction Recovery Month celebrates the tremendous achievements of individuals who have undergone successful addiction treatment and recognizes those in the field of addiction treatment who have dedicated their lives to helping people recover from addiction;  
Whereas hundreds of community, State, and national organizations and individuals dedicated to fighting addiction and promoting treatment and recovery will recognize September 2005 as National Alcohol and Drug Addiction Recovery Month;  
Whereas to promote their efforts, the Center for Substance Abuse Treatment of the Substance Abuse and Mental Health Services Administration within the Department of Health and Human Services and the White House Office of National Drug Control Policy sponsor the celebration of National Alcohol and Drug Addiction Recovery Month to celebrate the efforts of those currently in addiction recovery and encourage citizen action to help expand and improve the availability of effective addiction treatment; and  
Whereas the 2005 national campaign for National Alcohol and Drug Addiction Recovery Month embraces the theme of Join the Voices for Recovery: Healing Lives, Families, and Communities and seeks to increase awareness about alcohol and drug addiction and promote treatment and recovery for the millions of Americans who need it: Now, therefore, be it  
 
That the Congress supports the goals and ideals of National Alcohol and Drug Addiction Recovery Month. 
 
